Citation Nr: 0601372	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right hip injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of a 
left hip injury, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a lumbosacral 
strain with right-sided sciatica, currently evaluated as 10 
percent disabling from August 30, 2002 to May 3, 2003, and 40 
percent thereafter.


REPRESENTATION

The veteran represented by:  Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1983 to June 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
which increased the evaluation of the veteran's service-
connected low back disability from 0 to 10 percent effective 
from August 30, 2002 (the date his claim for an increased 
rating was received).  The RO also continued the 10 percent 
ratings for his service-connected bilateral hip disability, 
but denied ratings higher than that.  He appealed for higher 
ratings for both his back and bilateral hip disabilities.  In 
October 2004, he testified at a video-conference hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.

In March 2005, the Board remanded the claims to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
additional development and consideration of the evidence.  In 
September 2005, the AMC issued a supplemental statement of 
the case (SSOC) and rating decision increasing the evaluation 
of his low back disability from 10 to 40 percent effective 
from May 3, 2003 (a few days prior to a VA treatment record).  
The AMC continued the 10 percent ratings for his bilateral 
hip disability.   He has continued to appeal seeking higher 
ratings for these disabilities.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (a veteran is presumed to be 
seeking the highest possible rating unless he specifically 
indicates otherwise).





FINDINGS OF FACT

1.  The veteran's bilateral hip disability involves 
degenerative arthritis confirmed by X-rays with range of 
motion of his left hip limited to 80 degrees of flexion (at 
its very worst), and his left hip limited to 70 degrees of 
flexion, without significant painful motion, fatigue, 
weakness, incoordination, or additional loss of range motion 
with repetitive use.  

2.  The veteran's lumbosacral strain disability is manifested 
primarily by painful motion and marked tenderness in the 
lumbar region - on May 7, 2003, flexion was limited to 30 
degrees, lateral flexion to 5 degrees bilaterally, and 
extension to 10 degrees; in August 2005, forward flexion was 
limited to 40 degrees without pain (50 with pain), extension 
was limited to 10 degrees without pain (20 with pain), left 
and right lateral flexion to 20 degrees (30 degrees with 
pain), left and right lateral rotation to 40 degrees with 
pain at the end.

3.  The veteran's lumbosacral strain does not involve muscle 
spasms, listing of the spine, positive Goldwaite's sign, 
osteo-arthritic changes, or abnormal mobility on forced 
motion.

4.  The veteran's right-sided sciatica is manifested by 
intermittent tingling and numbness in the right leg and foot 
with positive Babinski's sign, and decreased sensation to 
pinprick in the dorsum of the right foot.


CONCLUSIONS OF LAW

1.  The criteria are not met for ratings higher than 10 
percent for a bilateral hip disability.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 
5252, 5253 (2005).

2.  The criteria are not met for a rating higher than 10 
percent for a lumbosacral strain with right-sided sciatica 
from August 30, 2002 to May 3, 2003, or a rating higher than 
40 percent thereafter.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5295 
(2002) and DC 5237 (2005).

3.  The criteria are met for a separate 10 percent rating for 
right-sided sciatica effective from September 26, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.71a, 4.124a, DCs 5237, 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, VCAA 
notice was provided to the veteran in September 2002, so 
before the RO's initial decision in October 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The September 2002 VCAA notice provided the veteran with 
notice of the evidence needed to support his claims that was 
not on record at the time of the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. at 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the Septemeber 2002 VCAA letter did not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the Board finds that the veteran was otherwise 
fully notified of the need to give VA any evidence pertaining 
to his claims.  The letter requested that he provide or 
identify any evidence supporting his claims and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In this case, the veteran's service medical records (SMRs) 
had already been associated with the claims file.  In 
developing his claims, the RO also obtained his VA outpatient 
treatment (VAOPT) records, and private medical records from 
Dr. Reardon, Dr. Yue, Orthopedics Associates of Middletown, 
Dr. Bernstein, and Middlesex Hospital.  In addition, VA 
examinations were scheduled in October 2002 and August 2005.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as 
mentioned, in October 2004, he presented oral testimony 
before the undersigned VLJ of the Board.

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Also, when determining the severity of musculoskeletal 
disabilities such as the ones at issue, which are at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  




Entitlement to Ratings Higher than 
10 Percent for a Bilateral Hip Disability

The report of the October 2002 VA examination indicates the 
veteran had degenerative joint disease (DJD) (i.e. arthritis) 
in his hips as a consequence of injuries sustained during 
service.  This finding was confirmed by X-rays.

Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of motion of the hip is evaluated under DC 5252 
(flexion), and DC 5253 (abduction, adduction, rotation).  See 
38 C.F.R. § 4.71a, DCs 5252, 5253.  Under DC 5252, a 
compensable rating is warranted when flexion of the hip is 
limited to 45 degrees.  Reports of the October 2002 and 
August 2005 VA examinations indicate, at the very worst, 
flexion of the veteran's right hip had been to 80 degrees, 
and flexion of his left hip had been to 70 degrees.  The 
August 2005 VA examiner noted that there was no additional 
loss of range of motion, fatigue, weakness, lack of endurance 
or incoordination with repeated use.  So the veteran is not 
entitled to compensable ratings under DC 5252 even when 
considering these DeLuca factors.

Under DC 5253, a 20 percent rating is warranted when 
abduction is lost beyond 10 degrees; a 10 percent rating is 
warranted when adduction is limited so that the veteran 
cannot cross his or her legs; and a 10 percent rating is 
warranted when external rotation is limited to 15 degrees.  
The reports of the above-mentioned VA examinations indicate 
the veteran's right hip abduction, at its very worst, was 
limited to 40 degrees of abduction; 22 degrees of adduction; 
and 20 degrees of external rotation.  His left hip abduction, 
at its very worst, was limited to 30 degrees, adduction to 22 
degrees, and external rotation to 20 degrees.  The August 
2005 VA examiner noted there was no significant painful 
motion, or abnormal movement.  So the veteran is not entitled 
to compensable ratings under DC 5253 either.

Even though the veteran is not entitled to compensable 
ratings for his hips under DCs 5252 and 5253, he is still 
entitled to a 10 percent rating for each hip under DC 5003.  
This is because degenerative arthritis has been confirmed by 
X-ray.  
See 38 C.F.R. § 4.71a, DC 5003.  He is not, however, entitled 
to a rating higher than 10 percent for each hip.

For these reasons, the claims for ratings higher than 10 
percent for a bilateral hip disability must be denied because 
the preponderance of the evidence is unfavorable - meaning 
there is no reasonable doubt to resolve in the veteran's 
favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Entitlement to a Rating Higher than 10 Percent for a 
Lumbosacral 
Strain with Right-Sided Sciatica from August 30, 2002 
to May 3, 2003, and Higher than 40 Percent Thereafter

As an initial matter, the Board notes that the veteran is 
service-connected for "lumbosacral strain/sprain with right 
sided sciatica."  This was based on his SMRs, which 
indicated multiple diagnoses of a recurrent low back strain.  
Many years after his separation from the military, an August 
2003 MRI revealed he also had degenerative disc disease (DDD) 
at the L4-5 and L5-S1 levels with a small radial tear at the 
L5-S1 level.  The MRI also revealed he had mild canal 
stenosis, L4 through S1, secondary to a congenitally small 
spinal canal.  The DDD and spinal stenosis, however, are not 
service-connected disabilities.  But regardless, when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the claimant's favor and such signs 
and symptoms must be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  So to the extent the symptoms overlap (i.e. painful 
motion, right-sided radiculopathy with numbness and tingling 
in the right extremity), they will be considered part in 
parcel with his service-connected lumbosacral strain with 
right-sided sciatica.

Although the AMC also evaluated the veteran's low back 
disability under the DC for intervertebral disc syndrome 
(i.e. DDD), as mentioned, this disability is not service-
connected.  Rather, the criteria for evaluating a lumbosacral 
strain should be used.  The criteria for evaluating a 
lumbosacral strain were amended effective September 26, 2003.

Under the old criteria for rating a lumbosacral strain, under 
DC 5295, a strain with only slight subjective symptoms 
warrants a 0 percent rating; a strain with characteristic 
pain on motion warrants a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised.  See 68 
Fed. Reg. 51454 (August 27, 2003) (codified  at 38 C.F.R. § 
4.71a, DC 5235 to 5243.  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
..............................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ............50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for a lumbosacral strain may be 
applied.  Effective September 26, 2003, the revised general 
rating criteria for the spine may also be applied, but only 
if they are more beneficial to the veteran.  

In order to receive a higher 20 percent rating for a 
lumbosacral strain from August 2002 to May 2003, there must 
be evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
An August 2002 private medical record indicates the veteran 
was treated for a low back strain, which was reportedly 
improving.  There was slight tenderness at the right and left 
lumbar area.  Straight leg raising test was negative, which 
indicates there was no nerve root irritation.  

The report of the October 2002 VA examination indicates the 
veteran complained of low back pain and stiffness, with pain 
radiating into his right thigh.  He also complained of 
intermittent numbness of the right leg.  Upon objective 
physical examination, his spine had normal curvature; and 
there was tenderness to palpation at the L3-4 and L5-S1 
levels.  No muscle spasms were noted.  Range of motion was 
not noted.

Private medical record indicates the veteran was treated for 
low back pain in March 2003.  He had localized tenderness and 
exhibited guarding against any type of lateral bending, 
rotation or extension.  Straight leg testing was negative.  
Reflexes were hypoactive, but symmetric and there was no 
obvious sensory or deficit with light touching of the leg.  
The S1 joint area was injected with DepoMedrol and Lidocaine.  

Prior to May 2003, the medical evidence of record does not 
indicate that a rating higher than 10 percent is warranted 
for a lumbosacral strain because straight leg raising test 
was normal; and there were no muscle spasms noted.  See 38 
C.F.R. 
§ 4.71a, DC 5295 (2002).  

The veteran's low back disability has been evaluated as 40 
percent disabling from May 3, 3003.  In order to warrant a 40 
percent rating under the old criteria, there must listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of these symptoms with abnormal mobility on forced motion.  
Given the medical evidence of record, it is unclear whether 
he actually warrants even a 40 percent rating under DC 5295.  
But regardless, a rating higher than 40 percent is not 
available under DC 5295.

Under the new criteria, which became effective on September 
26, 2003, the veteran is not entitled to a rating higher than 
40 percent because there is no evidence of ankylosis.  See 38 
C.F.R. § 4.71a, DC 5237; see also, Dinsay v. Brown, 9 Vet. 
App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 
(1992), both indicating that ankylosis is complete immobility 
of the joint in a fixed position, either favorable or 
unfavorable.  

Nonetheless, the Board notes that a separate evaluation is 
available under the new criteria for any associated objective 
neurologic abnormalities.  See 38 C.F.R. 
§ 4.71a, DC 5237, Note 1.  And in this case, the veteran is 
service-connected for ride-sided sciatica as well as a 
lumbosacral strain.  Although the RO and AMC evaluated these 
disabilities together - the new criteria indicates that a 
separate rating is available for neurologic abnormalities.  
Under DC 8520, complete paralysis of the sciatic nerve 
warrants a 60 percent rating.  Incomplete mild paralysis 
warrants a 10 percent rating; moderate - a 20 percent rating; 
moderately severe - a 40 percent rating; and severe, with 
marked atrophy - a 60 percent rating.  See 38 C.F.R. § 
4.124a, DC 8520.

The Board finds that a separate 10 percent rating is 
warranted for mild right-sided sciatica effective 
retroactively from September 26, 2003.  The medical evidence 
indicates, in July 2003, straight leg raising test was 
positive bilaterally, with positive Babinski's sign (see VA 
orthopedic consultation).  In April 2004, at a neurosurgery 
consultation at the VA Medical Center (VAMC), the veteran 
complained of back pain with intermittent numbness and 
tingling in his right foot.  He denied any bladder or bowel 
problems.  On objective physical examination, motor signs 
were 5/5 and there was no clonus, but there was decreased 
pinprick sensation on the dorsum of the right foot and 
positive Babinski's sign.  Overall, these symptoms, 
associated with his right-sided sciatica, are mild rather 
than moderate in nature.  So a separate 10 percent rating, 
but no higher, is warranted.

For these reasons, the claim for a rating higher than 10 
percent for a lumbosacral strain from August 30, 2002 to May 
3, 2003, and higher than 40 percent thereafter, is denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

A separate 10 percent rating for right-sided sciatica, 
however, is granted effective from September 26, 2003.


ORDER

The claims for increased ratings for right and left hip 
disabilities are denied.

The claim for an increased rating for a lumbosacral strain, 
currently evaluated as 10 percent disabling from August 30, 
2002 to May 3, 2003, and 40 percent disabling thereafter, is 
denied.

A separate 10 percent rating for right-sided sciatica is 
granted effective from September 26, 2003, subject to the 
laws and regulations governing the payment of VA 
compensation.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


